Title: From George Washington to Charles Stewart, 2 October 1777
From: Washington, George
To: Stewart, Charles



Sir
Head Quarters [Pa.] 2d October 1777

I have yours of the 30th Ulto. That I might give every assistance to the removal of the Stores from Trenton I ordered all the heavy Baggage of the Army to be unloaded and stored at Bethlehem and the Waggons sent down to Trenton. I imagine they had not arrived when you wrote, but I am informed there will be four hundred of them. As we have scarcely a sufficiency of Waggons to transport the light Baggage I cannot possibly spare any from the Camp. You must apply to the Deputy Qr Masr General for a proportion of those from Bethlehem to remove your Stores and he should besides these impress all that can be got in the Neighbourhood. I am Sir Yr most obt Servt

Go: Washington


P.S. I have desired Genl Dickinson to send down a Guard of Jersey Militia if he can possibly spare them.


If any of the Vessels that carried Stores up to Bristol are yet there they should be immediately removed as high up the River as possible.
Mr John Mease informed me that he had 300 Bushels of Salt at Trenton which you may have, you will therefore remove it.
If you cannot get Waggons to remove all your Stores, you should carry off those first that are most valuable and difficult to replace.

